DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received on 30 December 2019. Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0104973 to Thomas A. Kerkes, made of record per applicant disclosure (‘973 hereafter).
Regarding claim 1, ‘973 teaches a fabricating apparatus for fabricating a three-dimensional object, the apparatus comprising: a fabricating device configured to fabricate a 
Regarding claim 2, ‘973 teaches the fabricating apparatus wherein the processing circuitry measures heights of the fabrication layer at a plurality of coordinates, calculates a height distribution, and corrects the operation based on the height distribution (paragraph 0045).
Regarding claim 3, ‘973 teaches the fabricating apparatus wherein the fabricating device fabricates a dummy fabrication object, and the processing circuitry corrects an operation of fabricating the three-dimensional object based on a shape of the dummy fabrication object (paragraph 0045).
Regarding claim 4, ‘973 teaches the fabricating apparatus wherein the fabricating device fabricates the dummy fabrication object at least one timing of before fabricating the three-dimensional object and during fabricating of the three- dimensional object (paragraph 0045).
Regarding claim 5, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects an amount of a fabrication material constituting the fabrication layer (paragraph 0045).
Regarding claim 6, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects a distance between the fabricating device and a position at which the three-dimensional object is fabricated by the fabricating device (paragraph 0045 – prior art device 
Regarding claim 7, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects a fabrication amount at a fabrication start end and a fabrication finish end based on the shape of the fabrication layer measured (paragraph 0045).
Regarding claim 8, ‘973 teaches the fabricating apparatus wherein the processing circuitry corrects a shape of a bent portion based on the shape of the fabrication layer measured (paragraph 0045).
Regarding claim 9, ‘973 teaches a system for fabricating a three-dimensional object, the system comprising the fabricating apparatus according to claim 1 (abstract).
Regarding claim 10, ‘973 teaches a method for fabricating a three-dimensional object, the method comprising: fabricating a fabrication layer based on fabrication data of the three-dimensional object; measuring a shape of the fabrication layer; and correcting an operation of fabricating another fabrication layer above the fabrication layer to fabricate said another fabrication layer (paragraph 0045).
Regarding claim 11, ‘973 teaches a non-transitory recording medium storing computer readable program code which, when executed by an apparatus for fabricating a three-dimensional object, cause the apparatus to perform a method, the method comprising: fabricating a fabrication layer based on fabrication data of the three-dimensional object; measuring a shape of the fabrication layer; and correcting an operation of fabricating another fabrication layer above the fabrication layer to fabricate said another fabrication layer (paragraph 0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743